COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


                                                  '

                                                  '                No. 08-13-00006-CV

 IN RE: ROSALIO B. GAMON,                         '          AN ORIGINAL PROCEEDING

                                Relator.          '                  IN MANDAMUS
                                                  '

                                                   '



                                     MEMORANDUM OPINION

        Relator, Mr. Rosalio B. Gamon, has filed a pro se petition for writ of mandamus requesting

that this Court order the Honorable Linda Chew, Judge of the 327th District Court, to take action

as set forth in his petition.

        To obtain relief through a writ of mandamus, a relator must establish that no other adequate

remedy at law is available and that the act he seeks to compel is ministerial. State ex rel. Young v.

Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007).

An act is ministerial if it does not involve the exercise of discretion. State ex rel. Hill v. Court of

Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App. 2001). Based on the petition

and record provided, Mr. Flores has not demonstrated that he is entitled to mandamus relief. See

TEX. R. APP. P. 52.8. Accordingly, the petition is denied.


                                               GUADALUPE RIVERA, Justice
January 16, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.